Citation Nr: 0721500	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a service injury or disease and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

The veteran's DD Form 214 and other personnel records 
indicate that his military occupational specialty was a light 
weapons infantryman, that he served in the Republic of 
Vietnam for three months from May 1968 to August 1968, and 
that he was awarded the Combat Infantryman Badge and Purple 
Heart.  The veteran has established service connection for 
the residuals of various shell fragment injuries to the left 
hand, wrist and shoulder as a result of a mortar explosion in 
Vietnam in August 1968.  

The veteran asserts that he was infected with hepatitis C 
from a blood transfusion he received subsequent to sustaining 
the above described injuries.  He asserts that the 
transfusion occurred on a hospital ship that transported him 
and treated him for his injuries.  He has reported that he 
was then sent to Fort Knox for further treatment lasting 6 to 
8 weeks.  Despite repeated attempts to obtain documentation 
of the claimed blood transfusion, the RO has been unable to 
locate such records as the veteran was unable to remember the 
ship where the transfusion occurred, and searches for records 
from Fort Knox documenting a history of such a transfusion 
have been unsuccessful.  Further, the RO obtained a medical 
opinion from a VA examiner in June 2004 who stated that it 
was less likely than not that the veteran had wounds that 
would have required a blood transfusion based on a review of 
the record.

However, the veteran's representative has asserted in a May 
2007 written brief that although the veteran's claim of 
having a blood transfusion cannot be substantiated, it is but 
one of several risk factors to be considered.  He argues that 
the veteran sustained multiple wounds in service, and was 
exposed to bodily fluids in unsanitary conditions that were 
routinely found in combat situations.  He maintains that no 
medical examiner, including the June 2004 VA examiner, has 
properly addressed the other risk factors associated with 
active duty.  In a June 2004 statement, the veteran's 
representative states that the veteran told him that when he 
was injured in Vietnam, three other men were injured and that 
their blood and other bodily fluids were all over the 
veteran.  Finally, it is asserted that he also received 
"numerous" inoculations and injections on the battlefield 
in which the medic moved from "man to man" irrespective of 
the sanitation of the hypodermic.

As noted, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection, but no competent medical 
evidence addressing the third requirement, VA must obtain a 
medical nexus opinion.

The medical record in the instant case includes multiple 
diagnoses of hepatitis C.  Thus, the first Hickson element 
has been satisfied.  Moreover, while service medical records 
are pertinently negative for complaint, treatment, or 
diagnosis of hepatitis C, it is clear that the veteran 
engaged in combat, sustained wounds in such combat and was 
likely exposed to bodily fluids including blood during 
combat.  Further, although the veteran's inoculation records 
are not of record, the Board has no reason to doubt that the 
veteran received inoculations at the very least at the 
commencement of active duty.  Hickson element (2) has 
therefore also arguably been satisfied.

While the medical opinion of record does address the question 
of whether the veteran likely had a blood transfusion in 
service, there is no medical opinion of record, however, 
regarding a potential causal relationship between the 
veteran's current hepatitis C diagnosis and the other risk 
factors including those outlined above.  The Board therefore 
finds that a supplemental medical opinion is necessary to 
decide the claim.  See Charles, supra.

The Board notes that a  VA "Fast Letter" issued in June 2004 
(Fast Letter 04-13, June 29, 2004) identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  In Fast Letter 04-13, it is noted that "occupational 
exposure to HCV [hepatitis C virus] may occur in the health 
care setting through accidental needle sticks.  A veteran may 
have been exposed to HCV during the course of his or her 
duties as a military corpsman, a medical worker, or as a 
consequence of being a combat veteran."  The Fast Letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.  See also Veterans 
Benefits Administration (VBA) All Station Letter 211B (98-
110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).

The medical opinion requested by the Board therefore should 
consider the role various risk factors for hepatitis C might 
have played in the onset of this condition, which, in 
addition to the combat situations and routine in-service 
inoculations claimed by the veteran to be the cause of the 
hepatitis C, also appear to include the veteran's history of 
intravenous drug use, and his history of multiple sexual 
partners.  See April 1999 VA record ("Risk factors for 
having hepatitis C would be IV drug abuse for 13 years, which 
he quit in 1986, and while in service, he had trauma needing 
surgery for which he had a blood transfusion in 1968....He has 
been monogamous for 18 years."); June 1999 VA record ("H/O 
IVDA & multiple sex partners in the past.")

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the veteran's 
VA claims folder to an examiner for a 
review of the medical records contained 
therein.  Taking into consideration the 
guidance from VBA as set forth above, the 
reviewing examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's hepatitis 
C is the result of any incident of 
service, to include any exposure to bodily 
fluids during combat including when the 
veteran was wounded in Vietnam in August 
1968 and/or his receipt of various 
inoculations, or is instead the result of 
some other cause, such as the veteran's 
history of intravenous drug use for 13 
years ending in 1986, and/or multiple 
sexual partners.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  A report of the records 
review should be prepared and associated 
with the veteran's VA claims folder.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2. Thereafter, the AMC should readjudicate 
the issue of service connection for 
hepatitis C.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until he is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




